                   Case 4:15-cv-01247-HSG Document 47 Filed 06/26/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Ashton Woods Holdings L.L.C. et al.                          4:15-cv-01247 -HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE ; ORDER
 6   USG Corporation et al.                          )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Rebecca Weinstein Bacon               , an active member in good standing of the bar of
 9   Illinois                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: L&W Supply Corporation                       in the
                                                                Gary T. Lafayette
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Bartlit Beck LLP                                    Lafayette & Kumagai LLP
14    54 W. Hubbard St., Chicago, IL 60654                1300 Clay St., Suite 810, Oakland, CA 94612
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 494-4400                                      (415) 357-4600
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    rweinstein.bacon@bartlitbeck.com                    glafayette@lkclaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6257492      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/22/20                                               Rebecca Weinstein Bacon
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Rebecca Weinstein Bacon                    is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:    6/26/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
  Case 4:15-cv-01247-HSG Document 47 Filed 06/26/20 Page 2 of 2




                  Certificate of Admission
                   To the Bar of Ill inois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                             Rebecca Weinstein Bacon


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/06/1999 and is in good standing, so
far as the records of this office disclose.




                                        IN WITNESS WHEREOF, I have hereunto
                                              subscribed my name and affixed the
                                              seal of said Court, this 13th day of
                                              May, 2020.




                                                                               Clerk,
                                                Supreme Court of the State of Illinois
